DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This application is a 371 of PCT/EP2016/078061 11/17/2016, which claims earliest priority to 15003289.4 11/17/2015.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on Oct 12, 2020 has been entered.
 
Status of the Claims and Response to Attorney Arguments
Claim(s) 1-6, 8, 11, 13-20 and 23-25 is/are pending in this application. 
Claims 6, 8, 13-20 and 23 are withdrawn as being directed to non-elected inventions and species.  
Claims 1-5, 11 and 24-25 are under examination, as being directed to elected Group I and elected species, cerebral ischemia and orally administered dosage forms.
Claim 5 directed to myocardial ischemia is also being examined. 


Claim Objections
Claim 1 is objected to because of the following informalities: the term “of” should be present in claim 1, in between the terms “administration” and “glycolic.”   Appropriate correction is required.

New Claim Rejections Necessitated by Amendment - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness. 
Claims 1-3, 5 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over 
Tang et al. “The Cardioprotective Effects of Citric Acid and L-Malic Acid on Myocardial Ischemia/Reperfusion Injury,”  Evidence-Based Complementary and Alternative Medicine Volume 2013, Article ID 820695, 11 page, Received 26 December 2012; Revised 3 April 2013; Accepted 4 April 2013  
in view of Perricone and Dinardo, Dermatologic Surgery Volume 22, Issue 5 May 1996 Pages 435-437
and Bashir et al. “UVB and pro-inflammatory cytokines synergistically activate TNF-α production in keratinocytes through enhanced gene transcription,” J Invest Dermatol. 2009 Apr; 129(4): 994–1001.
	Claim 1 is a method for the treatment of ischemic insults comprising administering by injection or oral administration [sic] glycolic acid or a pharmaceutically acceptable salt or ester thereof, wherein said ester of glycolic acid is cleaved in vivo to release glycolic acid. 1
As taught in applicants’ specification, ischemic insults are a class of injuries resulting from a wide range of medical diseases, disorders and physical injuries, 
Regarding claim 1 and its treatment aspect with AHAs, Tang teaches the use of certain alpha-hydroxy acid compounds (citric acid and malic acid) to treat myocardial ischemia/reperfusion injury: 
Inflammatory responses and platelet aggregation have been implicated in myocardial ischemia/reperfusion injury [26]. Within minutes after reperfusion, inflammatory cascade is triggered and copious amounts of proinflammatory cytokines such as TNF-𝛼, IL-1𝛽, IL-6, and IL-8 are produced and released [27]. These proinflammatory cytokines (particularly TNF-𝛼), as important factors in cardiac dysfunction, activate neutrophils and endothelial cells and aggravate myocardial ischemia/reperfusion injury [28, 29].  Platelets play a critical role in the process of myocardial ischemia/reperfusion injury. After reperfusion, platelets are immediately activated and increased, and platelet aggregability will aggravate myocardial ischemia/reperfusion injury in turn, which may be related to endothelial dysfunction and platelet-derived p-selectin, and so forth [30]. The results showed that both citric acid and L-malic acid decreased TNF-𝛼 level and inhibited platelet aggregation on myocardial ischemia/reperfusion injury. These data in vivo provided direct evidence that organic acids protected ischemia myocardium may be partly due to inhibition of inflammation and platelet aggregation. 

See Tang, page 9, within column 1 (emphasis added).

And although Tang teaches that the anti-inflammatory effects of certain AHAs can have therapeutic and/or protective effects of certain types of ischemic injuries, he does not explicitly identify glycolic acid.  However, one of ordinary skill in the art would recognize glycolic acid to be an art-accepted equivalent to malic acid and citric acid 
Similar to Tang demonstrating the anti-inflammatory effects of AHAs citric acid and L-malic acid in a subject, Perricone teaches that in two studies, another AHA, glycolic acid was applied to the backs of human volunteers and demonstrated to have an anti-inflammatory property upon the subject’s skin cells exposed to UVB radiation, see abstract. Thus, the combination of Tang and Perricone provide a skilled artisan the rationale to look towards using glycolic acid similarly to citric acid and L-malic acid, because each of these AHAs are part of common chemical grouping with comparable anti-inflammatory activity.
Further, this rationale is supported by the teachings of Bashir, where Bashir teaches UVB light radiation induces cytokines in the skin including TNF-alpha, see abstract.
As noted above, Tang teaches that inflammatory responses implicated in myocardial/reperfusion injury results in the release of an inflammatory cascade of proinflammatory cytokines such as TNF-alpha, see above.  TNF-alpha (especially), has an important function in aggravating myocardial/reperfusion injury.  As noted above, Perricone teaches the use of treating UVB damaged skin with the anti-inflammatory AHA, glycolic acid. 
	Similar to the teachings of Tang and the inflammation associated with myocardial ischemia (with elevated TNF-alpha) treated with AHAs such as citric and malic acid, 
Based on the teachings and suggestions of Perricone and Bashir (a short chain AHA, glycolic acid, has an anti-inflammatory effect as noted by the inflammatory cytokine, TNF-alpha), the skilled artisan would have a rationale to combine these teachings with Tang (use of other AHAs such as citric and malic acids to reduce inflammation as per reduction of TNF-alpha, where TNF-alpha is implicated in myocardial ischemia/reperfusion injury) to predictably arrive at the claimed invention.
Regarding claim 1 and the intravenous or oral administration of AHAs such as glycolic acid, Tang teaches the oral administration of citric acid or L-malic acid at doses of 250 or 500 mg/kg, see page 2, column 2. As stated above, the skilled artisan would have a rationale to substitute L-malic acid or citric acid with glycolic acid (orally administered), based on the teachings of Perricone and Bashir. 
Regarding claims 2, 3 and 5, limiting the claimed invention to wherein the ischemic insult results in a lack of blood or oxygen in a subject’s body tissue (when the hypoxic tissue is compared to oxygenated tissue), such as where the ischemic insult is a myocardial insult, Tang teaches the treatment of ischemic tissue, such as with myocardial ischemia with AHAs as per the claimed invention, see Tang, page 9, column 1.  As stated above, the skilled artisan would have a rationale to substitute L-malic acid or citric acid with glycolic acid (orally administered), based on the teachings of Perricone and Bashir. 
Regarding claim 11 wherein the ischemic insult is a human ischemic insult (among others), Tang suggests the use of its alpha hydroxy acids for the treatment of 
Therefore, the invention as a whole was prima facie obvious at the time it was invented.

RESPONSE TO ATTORNEY ARGUMENTS:
The Oct 12, 2020 Attorney response argues that US Patent 5516799 (Alliger) teaches that glycolic acid is not functionally equivalent to citric acid and malic acid.
The Attorney response argues that Alliger teaches a therapeutic method for treating aphthous ulcers, including canker sores in humans, comprising administering an alpha hydroxy organic acid such as lactic acid or glycolic acid. 
The Attorney response argues that Alliger also explicitly teaches that the efficacy of lactate and glycolic acid "is particularly surprising in light of the fact that similar compounds such as citric acid, sorbic acid and boric acid do not work at all" (col. 3, line 15-19).
To address this, it is pointed out that the cited teachings of US Patent 5516799 (treatment of mouth ulcers such as a canker sore) to rebut the finding of art equivalency between glycolic, malic and citric acid, are not in scope of what is being claimed by the invention (and taught by cited prior art, Tang, Perricone and Bashir), the treatment of an ischemic injury.  Reference to the surprising effects of glycolic acid when compared to citric acid by US Patent ‘799 are not applicable to the treatment of ischemic insults as per the cited prior art and claimed invention. Further, US Patent ‘799 does not 
The Attorney response argues that FIG. 4 of Toyoda et al. shows an assay based on mitochondrial membrane potential, glycolic acid and D-lactate can rescue paraquat-induced lowered membrane potential, while L-lactate cannot. Toyoda et al. represents a further example of how various AHAs do not show equivalent biological effects.
It is noted that the obviousness rejection has provided a rationale to demonstrate similar biological activity among the AHAs as noted above.
The Attorney response argues that considering that various AHAs were known to have different biological effects, in e.g. ulcer treatment and modifying mitochondrial membrane potential in neurons, there appears to be no reason why a skilled person would assume that glycolic, malic and citric acids are functional equivalents with comparable anti-inflammatory activity. Structural similarity between chemical compounds does not indicate prima facie functional equivalence.
The Attorney response argues that the assumption asserted in the pending Office Action that glycolic acid is an "art accepted equivalent to malic acid and citric acid" is contradicted by the art cited in the Office Action, contrary to the widely held understanding in the industry, and unsupported by any evidence of record.
The Attorney response argues that on the contrary, each of these organic acids have different biological properties, and it cannot be expected that an effect shown for citric acid and malic acid as described in Tang et al. would apply per se to glycolic acid.

2 as reproduced below.

    PNG
    media_image1.png
    334
    572
    media_image1.png
    Greyscale

This common feature among various AHAs such as citric, malic and glycolic acid provide to one of ordinary skill in the art, the basis to consider that if citric and malic acids are known to have an anti-inflammatory effect for the treatment of myocardial ischemia/reperfusion injury, as per Tang, then one of ordinary skill in the art would recognize glycolic acid to be an art-accepted equivalent to malic acid and citric acid. This is because each of these AHAs are part of common chemical grouping having 
As noted above, the combined cited art establishes the prima facie case of obviousness. Based on the teachings and suggestion of Perricone and Bashir (a short chain AHA, glycolic acid, has an anti-inflammatory effect as noted by the inflammatory cytokine, TNF-alpha), the skilled artisan would have a rationale to combine these teachings with Tang (use of other AHAs such as citric and malic acids to reduce inflammation as per reduction of TNF-alpha, where TNF-alpha is implicated in myocardial ischemia/reperfusion injury) to predictably arrive at the claimed invention.
The Attorney response argues that there is no motivation to combine Tang et al., Perricone et al., and Bashir et al. one would not be motivated to modify the teachings of Tang et al. with the teachings of Perricone et al. given that a significant body of evidence published after Perricone et al. casts doubt on the findings of Perricone et al. (See e.g. "A Skeptical View of the Perricone Prescription" Harriet Hall, M.D., Stephen Barrett, M.D. 2004
The Attorney response argues that the evidence shows that glycolic acid enhances UVB induced damage even at lower concentrations as described by Perricone et al. (See e.g. Kaidbey et al (Topical glycolic acid enhances photodamage by ultraviolet light. Photodermatol. Photoimmunol. Photomed. 2003;19:21-27; https://pubmed.ncbi.nlm.nih.gov/12713551/), and to Park et al (Effect of glycolic acid on DVB-induced skin damage and inflammation in guinea pigs. Skin Pharmacol Appl Skin Physiol., 2002;15(4):236-45; https://pubmed.ncbi.nlm.nih.gov/12218285/)).

In response to the critique of Perricone, it is noted that Perricone itself notes previous concerns regarding the photosensitizing potential alpha hydroxy acids, which Perricone addresses, see abstract. 
Perricone is noted for its anti-inflammatory teachings regarding glycolic acid. It teaches that in two studies, the AHA, glycolic acid was demonstrated to have an anti-inflammatory property upon the human subject's back skin cells exposed to UVB radiation, see abstract.
With regard to Kaidbey and Park their criticisms of Perricone is not necessarily based on the ability of glycolic acid to act as antioxidant but rather its ability topically as a skin exfoliate to reduce the integrity of the stratum corneum, see abstract of Park.
This is confirmed by the teachings of Tang 2018 (see Footnote 2 for full citation) that notes alpha-hydroxy acids on the skin, including glycolic acid, are problematic in terms of UVB skin radiation exposure, as AHAs used as peeling agents at high concentrations will disrupt cohesion of the corneocytes of the skin barrier and result in skin irritation, which is harmful to the skin, see page 9, Conclusions. 
Thus, any criticism of Perricone, which the Attorney response cites to, is noted to be for its physical activity to exfoliate, rather than its antioxidant ability to which Perricone is relied upon in the obviousness rejection.
Claims 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over 
Tang et al. “The Cardioprotective Effects of Citric Acid and L-Malic Acid on Myocardial Ischemia/Reperfusion Injury,”  Evidence-Based Complementary and Alternative Medicine Volume 2013, Article ID 820695, 11 page, Received 26 December 2012; Revised 3 April 2013; Accepted 4 April 2013  
in view of Perricone and Dinardo  Dermatologic Surgery Volume22, Issue 5 May 1996 Pages 435-437
	and Bashir et al. “UVB and pro-inflammatory cytokines synergistically activate TNF-α production in keratinocytes through enhanced gene transcription,” J Invest Dermatol. 2009 Apr; 129(4): 994–1001 as applied to claims 1-3, 5 and 11 
	in further view of Saito et al. Neuroscience Letters Volume 206, Issues 2–3, 15 March 1996, Pages 149-152.
	Claim 4 depends from claim 1, wherein the ischemic insult is cerebral ischemia.	
	While the combination of Tang, Perricone and Bashir teach the claimed invention of using short chain alpha hydroxy acids, such as glycolic acid for the treatment of ischemic insults (myocardial) as glycolic acids and other AHAs based on their anti-inflammatory effects with regard to TNF-alpha, they do not explicitly identify the ischemic insult of cerebral ischemia. 
	Similar to the rationale to establish the obviousness of claim 1 based on AHA anti-inflammatory effect on TNF-alpha with regard to ischemic insults, Saito teaches the role of TNF-alpha levels (among other cytokines) following transient cerebral ischemia in the brain, see title and abstract. 

Therefore, the invention as a whole was prima facie obvious at the time it was invented. 

Claims 24-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over 
Tang et al. “The Cardioprotective Effects of Citric Acid and L-Malic Acid on Myocardial Ischemia/Reperfusion Injury,”  Evidence-Based Complementary and Alternative Medicine Volume 2013, Article ID 820695, 11 page, Received 26 December 2012; Revised 3 April 2013; Accepted 4 April 2013  
in view of Perricone and Dinardo  Dermatologic Surgery Volume22, Issue 5 May 1996 Pages 435-437
	and Bashir et al. “UVB and pro-inflammatory cytokines synergistically activate TNF-α production in keratinocytes through enhanced gene transcription,” J Invest Dermatol. 2009 Apr; 129(4): 994–1001  as applied to claims 1-3, 5 and 11 
	in further view of US Patent 5516799A. 
	Regarding claim 24 wherein glycolic acid or a pharmaceutically acceptable salt or ester thereof is administered or used at least at a concentration of 2,5 mM, the ‘799 patent teaches orally dosed formulations of glycolic acid (see claim 2), where glycolic 
	Claim 25 is directed to the method of claim 1, wherein glycolic acid , salts and esters is administered/used in amounts of about 10 μg/2 million cortical neurons to 5000 μg/2 million cortical neurons
	While the ‘799 patent is silent with regard to the microgram amounts of glycolic acid per 2 million cortical neurons, because the ‘799 patent teaches concentrations of glycolic acid that fall within the range of the claimed concentration of claim 25, it would be routine for the skilled artisan to optimize the dosages of glycolic acid to predictably arrive at the amounts of glycolic acid per neurons as per claim 25. 
	Therefore, the invention as a whole was prima facie obvious at the time it was invented. 
Conclusion
In summary, no claims are allowed.  
                                                                                                                                                                                                      Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM LEE whose telephone number is (571)270-3876.  The examiner can normally be reached on M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/WILLIAM Y LEE/Examiner, Art Unit 1629                                                                                                                                                                                                        
/Kortney L. Klinkel/Primary Examiner, Art Unit 1699                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Glycolic acid, a compound considered in the art to have certain anti-inflammatory effects on the body, belongs to a class of compounds with similar properties known as alpha-hydroxy acids
        2 Tang et al. Molecules 2018, 23(4), 863; https://doi.org/10.3390/molecules23040863
        Received: 26 February 2018 / Revised: 8 April 2018 / Accepted: 9 April 2018 / Published: 10 April 2018